 



Exhibit 10.1

 

CYCLACEL PHARMACEUTICALS, INC.

 

2018 EQUITY INCENTIVE PLAN

 

Effective May 31, 2018

 

1.DEFINITIONS.

 

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Cyclacel Pharmaceuticals, Inc. 2018 Equity
Incentive Plan, have the following meanings:

 

Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to the Committee, in which case the Administrator means the
Committee.

 

Affiliate means a corporation, which, for purposes of Section 424 of the Code,
is a parent or subsidiary of the Company, direct or indirect.

 

Agreement means a written or electronic document setting forth the terms of a
Stock Right delivered pursuant to the Plan in such form as the Administrator
shall approve.

 

Board of Directors means the Board of Directors of the Company.

 

Cause means, with respect to a Participant (a) dishonesty with respect to the
Company or any Affiliate, (b) insubordination, substantial malfeasance or
non-feasance of duty, (c) unauthorized disclosure of confidential information,
(d) breach by a Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or similar agreement between the
Participant and the Company or any Affiliate, and (e) conduct substantially
prejudicial to the business of the Company or any Affiliate; provided, however,
that any provision in an agreement between a Participant and the Company or an
Affiliate, which contains a conflicting definition of Cause for termination and
which is in effect at the time of such termination, shall supersede this
definition with respect to that Participant. The determination of the
Administrator as to the existence of Cause will be conclusive on the Participant
and the Company.

 

Change of Control means the occurrence of any of the following events: (a) any
person, partnership, joint venture, corporation or other entity, or two or more
of any of the foregoing acting as a group (or any “person” within the meaning of
Sections 13(d) and 14(d) of the Exchange Act), other than the Company, an
Affiliate, or an employee benefit plan (or related trust) of the Company or an
Affiliate, become(s) the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of 30% or more of the then-outstanding voting stock of the
Company; (b) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors (together with any
new director whose election by the Board of Directors or whose nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors then in office; (c) all or substantially all of the business of the
Company is disposed of pursuant to a merger, consolidation or other transaction
in which the Company is not the surviving corporation or the Company combines
with another company and is the surviving corporation (unless the stockholders
of the Company immediately following such merger, consolidation, combination, or
other transaction beneficially own, directly or indirectly, more than 50% of the
aggregate voting stock or other ownership interests of  (x) the entity or
entities, if any, that succeed to the business of the Company or (y) the
combined company); (d) the Company is a party to a merger, consolidation, sale
of assets or other reorganization, or a proxy contest, as a consequence of which
the Board of Directors in office immediately prior to such transaction or event
constitutes less than a majority of the Board of Directors thereafter; or (e)
the stockholders of the Company approve a sale of all or substantially all of
the assets of the Company or a liquidation or dissolution of the Company;
provided, that if any payment or benefit payable hereunder upon or following a
Change of Control would be required to comply with the limitations of Section
409A(a)(2)(A)(v) of the Code in order to avoid an additional tax under Section
409A of the Code, such payment or benefit shall be made only if such Change of
Control constitutes a change in ownership or control of the Company, or a change
in ownership of the Company’s assets in accordance with Section 409A of the
Code.

 



 

 

 

Code means the United States Internal Revenue Code of 1986, as amended including
any successor statute, regulation and guidance thereto.

 

Committee means the committee of the Board of Directors to which the Board of
Directors has delegated power to act under or pursuant to the provisions of the
Plan.

 

Common Stock means shares of the Company’s common stock, $0.001 par value per
share.

 

Company means Cyclacel Pharmaceuticals, Inc., a Delaware corporation.

 

Consultant means any natural person who is an advisor or consultant who provides
bona fide services to the Company or its Affiliates, provided that such services
are not in connection with the offer or sale of securities in a capital raising
transaction, and do not directly or indirectly promote or maintain a market for
the Company’s or its Affiliates’ securities.

 

Corporate Transaction means a merger, consolidation, or sale of all or
substantially all of the Company’s assets or the acquisition of all of the
outstanding voting stock of the Company in a single transaction or a series of
related transactions by a single entity other than a transaction to merely
change the state of incorporation.

 

Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.

 

Employee means any employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), designated by the Administrator to be eligible
to be granted one or more Stock Rights under the Plan.

 

Exchange Act means the United States Securities Exchange Act of 1934, as
amended.

 

Fair Market Value of a Share of Common Stock means:

 

If the Common Stock is listed on a national securities exchange or traded in the
over-the-counter market and sales prices are regularly reported for the Common
Stock, the closing or, if not applicable, the last price of the Common Stock on
the composite tape or other comparable reporting system for the trading day on
the applicable date and if such applicable date is not a trading day, the last
market trading day prior to such date;

 

If the Common Stock is not traded on a national securities exchange but is
traded on the over-the-counter market, if sales prices are not regularly
reported for the Common Stock for the trading day referred to in clause (1), and
if bid and asked prices for the Common Stock are regularly reported, the mean
between the bid and the asked price for the Common Stock at the close of trading
in the over-the-counter market for the trading day on which Common Stock was
traded on the applicable date and if such applicable date is not a trading day,
the last market trading day prior to such date; and

 



2 

 

 

If the Common Stock is neither listed on a national securities exchange nor
traded in the over-the-counter market, such value as the Administrator, in good
faith, shall determine in compliance with applicable laws.

 

ISO means an option intended to qualify as an incentive stock option under
Section 422 of the Code.

 

Non-Qualified Option means an option which is not intended to qualify as an ISO.

 

Option means an ISO or Non-Qualified Option granted under the Plan.

 

Participant means an Employee, director or Consultant of the Company or an
Affiliate to whom one or more Stock Rights are granted under the Plan. As used
herein, “Participant” shall include “Participant’s Survivors” where the context
requires.

 

Performance-Based Award means a Stock Grant or Stock-Based Award which vests
based on the attainment of written Performance Goals as set forth in Paragraph 9
hereof.

 

Performance Goals means performance goals determined by the Committee in its
sole discretion and set forth in an Agreement. The satisfaction of Performance
Goals shall be subject to certification by the Committee. The Committee has the
authority to take appropriate action with respect to the Performance Goals
(including, without limitation, making adjustments to the Performance Goals or
determining the satisfaction of the Performance Goals in connection with a
Corporate Transaction) provided that any such action does not otherwise violate
the terms of the Plan.

 

Plan means this Cyclacel Pharmaceuticals, Inc. 2018 Equity Incentive Plan.

 

Securities Act means the United States Securities Act of 1933, as amended.

 

Shares means shares of the Common Stock as to which Stock Rights have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Paragraph 3 of the Plan. The Shares issued under the Plan may be authorized and
unissued shares or shares held by the Company in its treasury, or both.

 

Stock-Based Award means a grant by the Company under the Plan of an equity award
or an equity based award, which is not an Option or a Stock Grant.

 

Stock Grant means a grant by the Company of Shares under the Plan.

 

Stock Right means a right to Shares or the value of Shares of the Company
granted pursuant to the Plan -- an ISO, a Non-Qualified Option, a Stock Grant or
a Stock-Based Award.

 

Survivor means a deceased Participant’s legal representatives and/or any person
or persons who acquired the Participant’s rights to a Stock Right by will or by
the laws of descent and distribution.

 

2.PURPOSES OF THE PLAN.

 

The Plan is intended to encourage ownership of Shares by Employees and directors
of and certain Consultants to the Company and its Affiliates in order to attract
and retain such people, to induce them to work for the benefit of the Company or
of an Affiliate and to provide additional incentive for them to promote the
success of the Company or of an Affiliate. The Plan provides for the granting of
ISOs, Non-Qualified Options, Stock Grants and Stock-Based Awards.

 



3 

 

 

3.SHARES SUBJECT TO THE PLAN.

 

(a)       The number of Shares which may be issued from time to time pursuant to
this Plan shall be the sum of: (i) 1,500,000 shares of Common Stock and (ii) any
shares of Common Stock that are represented by awards granted under the
Company’s 2015 Equity Incentive Plan and the Company’s Amended and Restated 2006
Equity Incentive Plan that are forfeited, expire or are cancelled without
delivery of shares of Common Stock or which result in the forfeiture of shares
of Common Stock back to the Company on or after May 31, 2018, or the equivalent
of such number of Shares after the Administrator, in its sole discretion, has
interpreted the effect of any stock split, stock dividend, combination,
recapitalization or similar transaction in accordance with Paragraph 25 of this
Plan; provided, however, that no more than 709,889 Shares shall be added to the
Plan pursuant to subsection (ii).

 

(b)       If an Option ceases to be “outstanding”, in whole or in part (other
than by exercise), or if the Company shall reacquire (at not more than its
original issuance price) any Shares issued pursuant to a Stock Grant or
Stock-Based Award, or if any Stock Right expires or is forfeited, cancelled, or
otherwise terminated or results in any Shares not being issued, the unissued or
reacquired Shares which were subject to such Stock Right shall again be
available for issuance from time to time pursuant to this Plan. Notwithstanding
the foregoing, if a Stock Right is exercised, in whole or in part, by tender or
withholding of Shares or if the Company or an Affiliate’s tax withholding
obligation is satisfied by the tender or withholding of Shares, the number of
Shares deemed to have been issued under the Plan for purposes of the limitation
set forth in Paragraph 3(a) above shall be the number of Shares that were
subject to the Stock Right or portion thereof, and not the net number of Shares
actually issued. In addition, Shares repurchased by the Company with the
proceeds of the option exercise price may not be reissued under the Plan.
However, in the case of ISOs, the foregoing provisions shall be subject to any
limitations under the Code.

 

4.ADMINISTRATION OF THE PLAN.

 

The Administrator of the Plan will be the Board of Directors, except to the
extent the Board of Directors delegates its authority to the Committee, in which
case the Committee shall be the Administrator. Subject to the provisions of the
Plan, the Administrator is authorized to:

 

(a)       Interpret the provisions of the Plan and all Stock Rights and to make
all rules and determinations which it deems necessary or advisable for the
administration of the Plan;

 

(b)       Determine which Employees, directors and Consultants shall be granted
Stock Rights;

 

(c)       Determine the number of Shares for which a Stock Right or Stock Rights
shall be granted, provided however that in no event shall Stock Rights to be
granted to any non-employee director under the Plan in any calendar year exceed
an aggregate grant date fair value of $100,000 except that the foregoing
limitation shall not apply to (i) awards made pursuant to an election by a
non-employee director to receive an award in lieu of cash for all or a portion
of cash fees to be received for service on the Board or any Committee thereof
and (ii) in connection with a non-employee director initially joining the Board
of Directors;

 

(d)       Specify the terms and conditions upon which a Stock Right or Stock
Rights may be granted;

 

(e)       Amend any term or condition of any outstanding Stock Right, other than
reducing the exercise price or purchase price or extending the expiration date
of an Option, provided that (i) such term or condition as amended is not
prohibited by the Plan; (ii) any such amendment shall not impair the rights of a
Participant under any Stock Right previously granted without such Participant’s
consent or in the event of death of the Participant the Participant’s Survivors;
and (iii) any such amendment shall be made only after the Administrator
determines whether such amendment would cause any adverse tax consequences to
the Participant, including, but not limited to, the annual vesting limitation
contained in Section 422(d) of the Code and described in Paragraph 6(b)(iv)
below with respect to ISOs and pursuant to Section 409A of the Code;

 



4 

 

 

(f)       Determine and make any adjustments in the Performance Goals included
in any Performance-Based Awards; and

 

(g)       Adopt any sub-plans applicable to residents of any specified
jurisdiction as it deems necessary or appropriate in order to comply with or
take advantage of any tax or other laws applicable to the Company, any Affiliate
or to Participants or to otherwise facilitate the administration of the Plan,
which sub-plans may include additional restrictions or conditions applicable to
Stock Rights or Shares issuable pursuant to a Stock Right;

 

provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of potential tax
consequences under Section 409A of the Code and preserving the tax status under
Section 422 of the Code of those Options which are designated as ISOs. Subject
to the foregoing, the interpretation and construction by the Administrator of
any provisions of the Plan or of any Stock Right granted under it shall be
final, unless otherwise determined by the Board of Directors, if the
Administrator is the Committee. In addition, if the Administrator is the
Committee, the Board of Directors may take any action under the Plan that would
otherwise be the responsibility of the Committee.

 

To the extent permitted under applicable law, the Board of Directors or the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any portion of its
responsibilities and powers to any other person selected by it. The Board of
Directors or the Committee may revoke any such allocation or delegation at any
time. Notwithstanding the foregoing, only the Board of Directors or the
Committee shall be authorized to grant a Stock Right to any director of the
Company or to any “officer” of the Company as defined by Rule 16a-1 under the
Exchange Act.

 

5.ELIGIBILITY FOR PARTICIPATION.

 

The Administrator will, in its sole discretion, name the Participants in the
Plan; provided, however, that each Participant must be an Employee, director or
Consultant of the Company or of an Affiliate at the time a Stock Right is
granted. Notwithstanding the foregoing, the Administrator may authorize the
grant of a Stock Right to a person not then an Employee, director or Consultant
of the Company or of an Affiliate; provided, however, that the actual grant of
such Stock Right shall be conditioned upon such person becoming eligible to
become a Participant at or prior to the time of the execution of the Agreement
evidencing such Stock Right. ISOs may be granted only to Employees who are
deemed to be residents of the United States for tax purposes. Non-Qualified
Options, Stock Grants and Stock-Based Awards may be granted to any Employee,
director or Consultant of the Company or an Affiliate. The granting of any Stock
Right to any individual shall neither entitle that individual to, nor disqualify
him or her from, participation in any other grant of Stock Rights or any grant
under any other benefit plan established by the Company or any Affiliate for
Employees, directors or Consultants.

 

6.TERMS AND CONDITIONS OF OPTIONS.

 

Each Option shall be set forth in an Option Agreement, duly executed by the
Company and, to the extent required by law or requested by the Company, by the
Participant. The Administrator may provide that Options be granted subject to
such terms and conditions, consistent with the terms and conditions specifically
required under this Plan, as the Administrator may deem appropriate including,
without limitation, subsequent approval by the shareholders of the Company of
this Plan or any amendments thereto. The Option Agreements shall be subject to
at least the following terms and conditions:

 

(a)       Non-Qualified Options: Each Option intended to be a Non-Qualified
Option shall be subject to the terms and conditions which the Administrator
determines to be appropriate and in the best interest of the Company, subject to
the following minimum standards for any such Non-Qualified Option:

 

(i)Exercise Price: Each Option Agreement shall state the exercise price (per
share) of the Shares covered by each Option, which exercise price shall be
determined by the Administrator and shall be at least equal to the Fair Market
Value per share of the Common Stock on the date of grant of the Option.

 



5 

 

 

(ii)Number of Shares: Each Option Agreement shall state the number of Shares to
which it pertains.

 

(iii)Vesting: Each Option Agreement shall state the date or dates on which it
first is exercisable and the date after which it may no longer be exercised, and
may provide that the Option rights accrue or become exercisable in installments
over a period of months or years, or upon the occurrence of certain performance
conditions or the attainment of stated goals or events.

 

(iv)Additional Conditions: Exercise of any Option may be conditioned upon the
Participant’s execution of a shareholders agreement in a form satisfactory to
the Administrator providing for certain protections for the Company and its
other shareholders, including requirements that:

 

A.The Participant’s or the Participant’s Survivors’ right to sell or transfer
the Shares may be restricted; and

 

B.The Participant or the Participant’s Survivors may be required to execute
letters of investment intent and must also acknowledge that the Shares will bear
legends noting any applicable restrictions.

 

(v)Term of Option: Each Option shall terminate not more than ten years from the
date of the grant or at such earlier time as the Option Agreement may provide.

 

(b)       ISOs: Each Option intended to be an ISO shall be issued only to an
Employee who is deemed to be a resident of the United States for tax purposes,
and shall be subject to the following terms and conditions, with such additional
restrictions or changes as the Administrator determines are appropriate but not
in conflict with Section 422 of the Code and relevant regulations and rulings of
the Internal Revenue Service:

 

(i)Minimum Standards: The ISO shall meet the minimum standards required of
Non-Qualified Options, as described in Paragraph 6(a) above, except clause (i)
and (v) thereunder.

 

(ii)Exercise Price: Immediately before the ISO is granted, if the Participant
owns, directly or by reason of the applicable attribution rules in
Section 424(d) of the Code:

 

A.10% or less of the total combined voting power of all classes of stock of the
Company or an Affiliate, the exercise price per share of the Shares covered by
each ISO shall not be less than 100% of the Fair Market Value per share of the
Common Stock on the date of grant of the Option; or

 

B.More than 10% of the total combined voting power of all classes of stock of
the Company or an Affiliate, the exercise price per share of the Shares covered
by each ISO shall not be less than 110% of the Fair Market Value per share of
the Common Stock on the date of grant of the Option.

 

(iii)Term of Option: For Participants who own:

 

A.10% or less of the total combined voting power of all classes of stock of the
Company or an Affiliate, each ISO shall terminate not more than ten years from
the date of the grant or at such earlier time as the Option Agreement may
provide; or

 

B.More than 10% of the total combined voting power of all classes of stock of
the Company or an Affiliate, each ISO shall terminate not more than five years
from the date of the grant or at such earlier time as the Option Agreement may
provide.

 

(iv)Limitation on Yearly Exercise: The Option Agreements shall restrict the
amount of ISOs which may become exercisable in any calendar year (under this or
any other ISO plan of the Company or an Affiliate) so that the aggregate Fair
Market Value (determined on the date each ISO is granted) of the stock with
respect to which ISOs are exercisable for the first time by the Participant in
any calendar year does not exceed $100,000.

 



6 

 

 

7.TERMS AND CONDITIONS OF STOCK GRANTS.

 

Each Stock Grant to a Participant shall state the principal terms in an
Agreement duly executed by the Company and, to the extent required by law or
requested by the Company, by the Participant. The Agreement shall be in a form
approved by the Administrator and shall contain terms and conditions which the
Administrator determines to be appropriate and in the best interest of the
Company, subject to the following minimum standards:

 

(a)       Each Agreement shall state the purchase price per share, if any, of
the Shares covered by each Stock Grant, which purchase price shall be determined
by the Administrator but shall not be less than the minimum consideration
required by the Delaware General Corporation Law, if any, on the date of the
grant of the Stock Grant;

 

(b)       Each Agreement shall state the number of Shares to which the Stock
Grant pertains;

 

(c)       Each Agreement shall include the terms of any right of the Company to
restrict or reacquire the Shares subject to the Stock Grant, including the time
period or attainment of Performance Goals or such other performance criteria
upon which such rights shall accrue and the purchase price therefor, if any; and

 

(d)       Dividends (other than stock dividends to be issued pursuant to Section
25 of the Plan) may accrue but shall not be paid prior to the time, and may be
paid only to the extent that the restrictions or rights to reacquire the Shares
subject to the Stock Grant lapse.

 

8.TERMS AND CONDITIONS OF OTHER STOCK-BASED AWARDS.

 

The Administrator shall have the right to grant other Stock-Based Awards based
upon the Common Stock having such terms and conditions as the Administrator may
determine, including, without limitation, the grant of Shares based upon certain
conditions, the grant of securities convertible into Shares and the grant of
stock appreciation rights, phantom stock awards or stock units. The principal
terms of each Stock-Based Award shall be set forth in an Agreement, duly
executed by the Company and, to the extent required by law or requested by the
Company, by the Participant. The Agreement shall be in a form approved by the
Administrator and shall contain terms and conditions which the Administrator
determines to be appropriate and in the best interest of the Company. Each
Agreement shall include the terms of any right of the Company including the
right to terminate the Stock-Based Award without the issuance of Shares, the
terms of any vesting conditions, Performance Goals or events upon which Shares
shall be issued, provided that dividends (other than stock dividends to be
issued pursuant to Section 25 of the Plan) or dividend equivalents may accrue
but shall not be paid prior to and may be paid only to the extent that the
Shares subject to the Stock-Based Award vest. Under no circumstances may the
Agreement covering stock appreciation rights (a) have an exercise or base price
(per share) that is less than the Fair Market Value per share of Common Stock on
the date of grant or (b) expire more than ten years following the date of grant.

 

The Company intends that the Plan and any Stock-Based Awards granted hereunder
be exempt from the application of Section 409A of the Code or meet the
requirements of paragraphs (2), (3) and (4) of subsection (a) of Section 409A of
the Code, to the extent applicable, and be operated in accordance with Section
409A so that any compensation deferred under any Stock-Based Award (and
applicable investment earnings) shall not be included in income under Section
409A of the Code. Any ambiguities in the Plan shall be construed to effect the
intent as described in this Paragraph 8.

 



7 

 

 

9.PERFORMANCE-BASED AWARDS.

 

The Committee shall determine whether, with respect to a performance period, the
applicable Performance Goals have been met with respect to a given Participant
and, if they have, to so certify and ascertain the amount of the applicable
Performance-Based Award. No Performance-Based Awards will be issued for such
performance period until such certification is made by the Committee. The number
of Shares issued in respect of a Performance-Based Award determined by the
Committee for a performance period shall be paid to the Participant at such time
as determined by the Committee in its sole discretion after the end of such
performance period, and any dividends (other than stock dividends to be issued
pursuant to Section 25 of the Plan) or dividend equivalents that accrue shall
only be paid in respect of the number of Shares earned in respect of such
Performance-Based Award.

 

10.EXERCISE OF OPTIONS AND ISSUE OF SHARES.

 

An Option (or any part or installment thereof) shall be exercised by giving
written notice to the Company or its designee (in a form acceptable to the
Administrator, which may include electronic notice), together with provision for
payment of the aggregate exercise price in accordance with this Paragraph for
the Shares as to which the Option is being exercised, and upon compliance with
any other condition(s) set forth in the Option Agreement. Such notice shall be
signed by the person exercising the Option (which signature may be provided
electronically in a form acceptable to the Administrator), shall state the
number of Shares with respect to which the Option is being exercised and shall
contain any representation required by the Plan or the Option Agreement. Payment
of the exercise price for the Shares as to which such Option is being exercised
shall be made (a) in United States dollars in cash or by check; or (b) at the
discretion of the Administrator, through delivery of shares of Common Stock held
for at least six months (if required to avoid negative accounting treatment)
having a Fair Market Value equal as of the date of the exercise to the aggregate
cash exercise price for the number of Shares as to which the Option is being
exercised; or (c) at the discretion of the Administrator, by having the Company
retain from the Shares otherwise issuable upon exercise of the Option, a number
of Shares having a Fair Market Value equal as of the date of exercise to the
aggregate exercise price for the number of Shares as to which the Option is
being exercised; or (d) at the discretion of the Administrator, in accordance
with a cashless exercise program established with a securities brokerage firm,
and approved by the Administrator; or (e) at the discretion of the
Administrator, by any combination of (a), (b), (c) and (d) above or (f) at the
discretion of the Administrator, by payment of such other lawful consideration
as the Administrator may determine. Notwithstanding the foregoing, the
Administrator shall accept only such payment on exercise of an ISO as is
permitted by Section 422 of the Code.

 

The Company shall then reasonably promptly deliver the Shares as to which such
Option was exercised to the Participant (or to the Participant’s Survivors, as
the case may be). In determining what constitutes “reasonably promptly,” it is
expressly understood that the issuance and delivery of the Shares may be delayed
by the Company in order to comply with any law or regulation (including, without
limitation, state securities or “blue sky” laws) which requires the Company to
take any action with respect to the Shares prior to their issuance. The Shares
shall, upon delivery, be fully paid, non-assessable Shares.

 

11.PAYMENT IN CONNECTION WITH THE ISSUANCE OF STOCK GRANTS AND STOCK-BASED
AWARDS AND ISSUE OF SHARES.

 

Any Stock Grant or Stock-Based Award requiring payment of a purchase price for
the Shares as to which such Stock Grant or Stock-Based Award is being granted
shall be made (a) in United States dollars in cash or by check; or (b) at the
discretion of the Administrator, through delivery of shares of Common Stock held
for at least six months (if required to avoid negative accounting treatment) and
having a Fair Market Value equal as of the date of payment to the purchase price
of the Stock Grant or Stock-Based Award; or (c) at the discretion of the
Administrator, by any combination of (a) and (b) above; or (d) at the discretion
of the Administrator, by payment of such other lawful consideration as the
Administrator may determine.

 

The Company shall when required by the applicable Agreement, reasonably promptly
deliver the Shares as to which such Stock Grant or Stock-Based Award was made to
the Participant (or to the Participant’s Survivors, as the case may be), subject
to any escrow provision set forth in the applicable Agreement. In determining
what constitutes “reasonably promptly,” it is expressly understood that the
issuance and delivery of the Shares may be delayed by the Company in order to
comply with any law or regulation (including, without limitation, state
securities or “blue sky” laws) which requires the Company to take any action
with respect to the Shares prior to their issuance.

 



8 

 

 

12.RIGHTS AS A SHAREHOLDER.

 

No Participant to whom a Stock Right has been granted shall have rights as a
shareholder with respect to any Shares covered by such Stock Right except after
due exercise of an Option or issuance of Shares as set forth in any Agreement,
tender of the aggregate exercise or purchase price, if any, for the Shares being
purchased and registration of the Shares in the Company’s share register in the
name of the Participant.

 

13.ASSIGNABILITY AND TRANSFERABILITY OF STOCK RIGHTS.

 

By its terms, a Stock Right granted to a Participant shall not be transferable
by the Participant other than (i) by will or by the laws of descent and
distribution, or (ii) as approved by the Administrator in its discretion and set
forth in the applicable Agreement provided that no Stock Right may be
transferred by a Participant for value. Notwithstanding the foregoing, an ISO
transferred except in compliance with clause (i) above shall no longer qualify
as an ISO. The designation of a beneficiary of a Stock Right by a Participant,
with the prior approval of the Administrator and in such form as the
Administrator shall prescribe, shall not be deemed a transfer prohibited by this
Paragraph. Except as provided above during the Participant’s lifetime a Stock
Right shall only be exercisable by or issued to such Participant (or his or her
legal representative) and shall not be assigned, pledged or hypothecated in any
way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of any Stock Right or of any rights
granted thereunder contrary to the provisions of this Plan, or the levy of any
attachment or similar process upon a Stock Right, shall be null and void.

 

14.EFFECT ON OPTIONS OF TERMINATION OF SERVICE OTHER THAN FOR CAUSE OR DEATH OR
DISABILITY.

 

Except as otherwise provided in a Participant’s Option Agreement, in the event
of a termination of service (whether as an Employee, director or Consultant)
with the Company or an Affiliate before the Participant has exercised an Option,
the following rules apply:

 

(a)       A Participant who ceases to be an Employee, director or Consultant of
the Company or of an Affiliate (for any reason other than termination for Cause,
Disability, or death for which events there are special rules in Paragraphs 15,
16, and 17, respectively), may exercise any Option granted to him or her to the
extent that the Option is exercisable on the date of such termination of
service, but only within such term as the Administrator has designated in a
Participant’s Option Agreement.

 

(b)       Except as provided in Subparagraph (c) below, or Paragraph 16 or 17,
in no event may an Option intended to be an ISO, be exercised later than three
months after the Participant’s termination of employment.

 

(c)       The provisions of this Paragraph, and not the provisions of Paragraph
16 or 17, shall apply to a Participant who subsequently becomes Disabled or dies
after the termination of employment, director status or consultancy; provided,
however, in the case of a Participant’s Disability or death within three months
after the termination of employment, director status or consultancy, the
Participant or the Participant’s Survivors may exercise the Option within one
year after the date of the Participant’s termination of service, but in no event
after the date of expiration of the term of the Option.

 



9 

 

 

(d)       Notwithstanding anything herein to the contrary, if subsequent to a
Participant’s termination of employment, termination of director status or
termination of consultancy, but prior to the exercise of an Option, the
Administrator determines that, either prior or subsequent to the Participant’s
termination, the Participant engaged in conduct which would constitute Cause,
then such Participant shall forthwith cease to have any right to exercise any
Option.

 

(e)       A Participant to whom an Option has been granted under the Plan who is
absent from the Company or an Affiliate because of temporary disability (any
disability other than a Disability as defined in Paragraph 1 hereof), or who is
on leave of absence for any purpose, shall not, during the period of any such
absence, be deemed, by virtue of such absence alone, to have terminated such
Participant’s employment, director status or consultancy with the Company or
with an Affiliate, except as the Administrator may otherwise expressly provide;
provided, however, that, for ISOs, any leave of absence granted by the
Administrator of greater than three months, unless pursuant to a contract or
statute that guarantees the right to reemployment, shall cause such ISO to
become a Non-Qualified Option on the date that is six months following the
commencement of such leave of absence.

 

(f)       Except as required by law or as set forth in a Participant’s Option
Agreement, Options granted under the Plan shall not be affected by any change of
a Participant’s status within or among the Company and any Affiliates, so long
as the Participant continues to be an Employee, director or Consultant of the
Company or any Affiliate.

 

15.EFFECT ON OPTIONS OF TERMINATION OF SERVICE FOR CAUSE.

 

Except as otherwise provided in a Participant’s Option Agreement, the following
rules apply if the Participant’s service (whether as an Employee, director or
Consultant) with the Company or an Affiliate is terminated for Cause prior to
the time that all his or her outstanding Options have been exercised:

 

(a)       All outstanding and unexercised Options as of the time the Participant
is notified his or her service is terminated for Cause will immediately be
forfeited.

 

(b)       Cause is not limited to events which have occurred prior to a
Participant’s termination of service, nor is it necessary that the
Administrator’s finding of Cause occur prior to termination. If the
Administrator determines, subsequent to a Participant’s termination of service
but prior to the exercise of an Option, that either prior or subsequent to the
Participant’s termination the Participant engaged in conduct which would
constitute Cause, then the right to exercise any Option is forfeited.

 

16.EFFECT ON OPTIONS OF TERMINATION OF SERVICE FOR DISABILITY.

 

Except as otherwise provided in a Participant’s Option Agreement:

 

(a)       A Participant who ceases to be an Employee, director or Consultant of
the Company or of an Affiliate by reason of Disability may exercise any Option
granted to such Participant to the extent that the Option has become exercisable
but has not been exercised on the date of the Participant’s termination of
service due to Disability; and in the event rights to exercise the Option accrue
periodically, to the extent of a pro rata portion through the date of the
Participant’s termination of service due to Disability of any additional vesting
rights that would have accrued on the next vesting date had the Participant not
become Disabled. The proration shall be based upon the number of days accrued in
the current vesting period prior to the date of the Participant’s termination of
service due to Disability.

 



10 

 

 

(b)       A Disabled Participant may exercise the Option only within the period
ending one year after the date of the Participant’s termination of service due
to Disability, notwithstanding that the Participant might have been able to
exercise the Option as to some or all of the Shares on a later date if the
Participant had not been terminated due to Disability and had continued to be an
Employee, director or Consultant or, if earlier, within the originally
prescribed term of the Option.

 

(c)       The Administrator shall make the determination both of whether
Disability has occurred and the date of its occurrence (unless a procedure for
such determination is set forth in another agreement between the Company and
such Participant, in which case such procedure shall be used for such
determination). If requested, the Participant shall be examined by a physician
selected or approved by the Administrator, the cost of which examination shall
be paid for by the Company.

 

17.EFFECT ON OPTIONS OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.

 

Except as otherwise provided in a Participant’s Option Agreement:

 

(a)       In the event of the death of a Participant while the Participant is an
Employee, director or Consultant of the Company or of an Affiliate, such Option
may be exercised by the Participant’s Survivors to the extent that the Option
has become exercisable but has not been exercised on the date of death; and in
the event rights to exercise the Option accrue periodically, to the extent of a
pro rata portion through the date of death of any additional vesting rights that
would have accrued on the next vesting date had the Participant not died. The
proration shall be based upon the number of days accrued in the current vesting
period prior to the Participant’s date of death.

 

(b)       If the Participant’s Survivors wish to exercise the Option, they must
take all necessary steps to exercise the Option within one year after the date
of death of such Participant, notwithstanding that the decedent might have been
able to exercise the Option as to some or all of the Shares on a later date if
he or she had not died and had continued to be an Employee, director or
Consultant or, if earlier, within the originally prescribed term of the Option.

 

18.EFFECT OF TERMINATION OF SERVICE ON UNACCEPTED STOCK GRANTS AND STOCK-BASED
AWARDS.

 

In the event of a termination of service (whether as an Employee, director or
Consultant) with the Company or an Affiliate for any reason before the
Participant has accepted a Stock Grant or a Stock-Based Award and paid the
purchase price, if required, such grant shall terminate.

 

For purposes of this Paragraph 18 and Paragraph 19 below, a Participant to whom
a Stock Grant or a Stock-Based Award has been issued under the Plan who is
absent from work with the Company or with an Affiliate because of temporary
disability (any disability other than a Disability as defined in Paragraph 1
hereof), or who is on leave of absence for any purpose, shall not, during the
period of any such absence, be deemed, by virtue of such absence alone, to have
terminated such Participant’s employment, director status or consultancy with
the Company or with an Affiliate, except as the Administrator may otherwise
expressly provide.

 

In addition, for purposes of this Paragraph 18 and Paragraph 19 below, any
change of employment or other service within or among the Company and any
Affiliates shall not be treated as a termination of employment, director status
or consultancy so long as the Participant continues to be an Employee, director
or Consultant of the Company or any Affiliate.

 



11 

 

 

19.EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS OF TERMINATION OF SERVICE OTHER
THAN FOR CAUSE, DEATh or DISABILITY.

 

Except as otherwise provided in a Participant’s Agreement, in the event of a
termination of service for any reason (whether as an Employee, director or
Consultant), other than termination for Cause, death or Disability for which
there are special rules in Paragraphs 20, 21, and 22 below, before all
forfeiture provisions or Company rights of repurchase shall have lapsed, then
the Company shall have the right to cancel or repurchase that number of Shares
subject to a Stock Grant or Stock-Based Award as to which the Company’s
forfeiture or repurchase rights have not lapsed.

 

20.EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS OF TERMINATION OF SERVICE FOR
CAUSE.

 

Except as otherwise provided in a Participant’s Agreement, the following rules
apply if the Participant’s service (whether as an Employee, director or
Consultant) with the Company or an Affiliate is terminated for Cause:

 

(a)       All Shares subject to any Stock Grant or Stock-Based Award that remain
subject to forfeiture provisions or as to which the Company shall have a
repurchase right shall be immediately forfeited to the Company as of the time
the Participant is notified his or her service is terminated for Cause.

 

(b)       Cause is not limited to events which have occurred prior to a
Participant’s termination of service, nor is it necessary that the
Administrator’s finding of Cause occur prior to termination. If the
Administrator determines, subsequent to a Participant’s termination of service,
that either prior or subsequent to the Participant’s termination the Participant
engaged in conduct which would constitute Cause, then all Shares subject to any
Stock Grant or Stock-Based Award that remained subject to forfeiture provisions
or as to which the Company had a repurchase right on the date of termination
shall be immediately forfeited to the Company.

 

21.EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS OF TERMINATION OF SERVICE FOR
DISABILITY.

 

Except as otherwise provided in a Participant’s Agreement, the following rules
apply if a Participant ceases to be an Employee, director or Consultant of the
Company or of an Affiliate by reason of Disability: to the extent the forfeiture
provisions or the Company’s rights of repurchase have not lapsed on the date of
Disability, they shall be exercisable; provided, however, that in the event such
forfeiture provisions or rights of repurchase lapse periodically, such
provisions or rights shall lapse to the extent of a pro rata portion of the
Shares subject to such Stock Grant or Stock-Based Award through the date of
Disability as would have lapsed had the Participant not become Disabled. The
proration shall be based upon the number of days accrued prior to the date of
Disability.

 

The Administrator shall make the determination both as to whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such determination).
If requested, the Participant shall be examined by a physician selected or
approved by the Administrator, the cost of which examination shall be paid for
by the Company.

 

22.EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS OF DEATH WHILE AN EMPLOYEE,
DIRECTOR OR CONSULTANT.

 

Except as otherwise provided in a Participant’s Agreement, the following rules
apply in the event of the death of a Participant while the Participant is an
Employee, director or Consultant of the Company or of an Affiliate: to the
extent the forfeiture provisions or the Company’s rights of repurchase have not
lapsed on the date of death, they shall be exercisable; provided, however, that
in the event such forfeiture provisions or rights of repurchase lapse
periodically, such provisions or rights shall lapse to the extent of a pro rata
portion of the Shares subject to such Stock Grant or Stock-Based Award through
the date of death as would have lapsed had the Participant not died. The
proration shall be based upon the number of days accrued prior to the
Participant’s date of death.

 



12 

 

 

23.PURCHASE FOR INVESTMENT.

 

Unless the offering and sale of the Shares shall have been effectively
registered under the Securities Act, the Company shall be under no obligation to
issue Shares under the Plan unless and until the following conditions have been
fulfilled:

 

(a)       The person who receives a Stock Right shall warrant to the Company,
prior to the receipt of Shares, that such person is acquiring such Shares for
his or her own account, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the person
acquiring such Shares shall be bound by the provisions of the following legend
(or a legend in substantially similar form) which shall be endorsed upon the
certificate evidencing the Shares issued pursuant to such exercise or such grant
of a Stock Right:

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws.”

 

(b)       At the discretion of the Administrator, the Company shall have
received an opinion of its counsel that the Shares may be issued in compliance
with the Securities Act without registration thereunder.

 

24.DISSOLUTION OR LIQUIDATION OF THE COMPANY.

 

Upon the dissolution or liquidation of the Company, all Options granted under
this Plan which as of such date shall not have been exercised and all Stock
Grants and Stock-Based Awards which have not been accepted, to the extent
required under the applicable Agreement, will terminate and become null and
void; provided, however, that if the rights of a Participant or a Participant’s
Survivors have not otherwise terminated and expired, the Participant or the
Participant’s Survivors will have the right immediately prior to such
dissolution or liquidation to exercise or accept any Stock Right to the extent
that the Stock Right is exercisable or subject to acceptance as of the date
immediately prior to such dissolution or liquidation. Upon the dissolution or
liquidation of the Company, any outstanding Stock-Based Awards shall immediately
terminate unless otherwise determined by the Administrator or specifically
provided in the applicable Agreement.

 

25.ADJUSTMENTS.

 

Upon the occurrence of any of the following events, a Participant’s rights with
respect to any Stock Right granted to him or her hereunder shall be adjusted as
hereinafter provided, unless otherwise specifically provided in a Participant’s
Agreement.

 

(a)       Stock Dividends and Stock Splits. If (i) the shares of Common Stock
shall be subdivided or combined into a greater or smaller number of shares or if
the Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, or (ii) additional shares or new or different shares
or other securities of the Company or other non-cash assets are distributed with
respect to such shares of Common Stock, each Stock Right and the number of
shares of Common Stock deliverable thereunder shall be appropriately increased
or decreased proportionately, and appropriate adjustments shall be made
including, in the exercise, base or purchase price per share and in the
Performance Goals applicable to outstanding Performance-Based Awards to reflect
such events. The number of Shares subject to the limitations in Paragraph 3(a)
and 4(c) shall also be proportionately adjusted upon the occurrence of such
events.

 

(b)       Corporate Transactions. If the Company is to be consolidated with or
acquired by another entity in a Corporate Transaction, the Administrator or the
board of directors of any entity assuming the obligations of the Company
hereunder (the “Successor Board”), shall, as to outstanding Options, either: (i)
make appropriate provision for the continuation of such Options by substituting
on an equitable basis for the Shares then subject to such Options either the
consideration payable with respect to the outstanding shares of Common Stock in
connection with the Corporate Transaction or securities of any successor or
acquiring entity; or (ii) upon written notice to the Participants, provide that
such Options must be exercised (either (A) to the extent then exercisable or (B)
at the discretion of the Administrator, any such Options being made partially or
fully exercisable for purposes of this Subparagraph), within a specified number
of days of the date of such notice, at the end of which period such Options
which have not been exercised shall terminate; or (iii) terminate such Options
in exchange for payment of an amount equal to the consideration payable upon
consummation of such Corporate Transaction to a holder of the number of shares
of Common Stock into which such Option would have been exercisable (either (A)
to the extent then exercisable or, (B) at the discretion of the Administrator,
any such Options being made partially or fully exercisable for purposes of this
Subparagraph) less the aggregate exercise price thereof. For purposes of
determining the payments to be made pursuant to Subclause (iii) above, in the
case of a Corporate Transaction the consideration for which, in whole or in
part, is other than cash, the consideration other than cash shall be valued at
the fair value thereof as determined in good faith by the Board of Directors.

 



13 

 

 

With respect to outstanding Stock Grants, the Administrator or the Successor
Board, shall make appropriate provision for the continuation of such Stock
Grants on the same terms and conditions by substituting on an equitable basis
for the Shares then subject to such Stock Grants either the consideration
payable with respect to the outstanding Shares of Common Stock in connection
with the Corporate Transaction or securities of any successor or acquiring
entity. In lieu of the foregoing, in connection with any Corporate Transaction,
the Administrator may provide that, upon consummation of the Corporate
Transaction, each outstanding Stock Grant shall be terminated in exchange for
payment of an amount equal to the consideration payable upon consummation of
such Corporate Transaction to a holder of the number of shares of Common Stock
comprising such Stock Grant (to the extent such Stock Grant is no longer subject
to any forfeiture or repurchase rights then in effect or, at the discretion of
the Administrator, all forfeiture and repurchase rights being waived upon such
Corporate Transaction).

 

In taking any of the actions permitted under this Paragraph 25(b), the
Administrator shall not be obligated by the Plan to treat all Stock Rights, all
Stock Rights held by a Participant, or all Stock Rights of the same type,
identically.

 

(c)       Recapitalization or Reorganization. In the event of a recapitalization
or reorganization of the Company other than a Corporate Transaction pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding shares of Common Stock, a Participant upon exercising
an Option or accepting a Stock Grant after the recapitalization or
reorganization shall be entitled to receive for the price paid upon such
exercise or acceptance if any, the number of replacement securities which would
have been received if such Option had been exercised or Stock Grant accepted
prior to such recapitalization or reorganization.

 

(d)       Adjustments to Stock-Based Awards. Upon the happening of any of the
events described in Subparagraphs (a), (b) or (c) above, any outstanding
Stock-Based Award shall be appropriately adjusted to reflect the events
described in such Subparagraphs. The Administrator or the Successor Board shall
determine the specific adjustments to be made under this Paragraph 25,
including, but not limited to the effect of any, Corporate Transaction and,
subject to Paragraph 4, its determination shall be conclusive.

 

(e)       Modification of Options. Notwithstanding the foregoing, any
adjustments made pursuant to Subparagraph (a), (b) or (c) above with respect to
Options shall be made only after the Administrator determines whether such
adjustments would (i) constitute a “modification” of any ISOs (as that term is
defined in Section 424(h) of the Code) or (ii) cause any adverse tax
consequences for the holders of Options, including, but not limited to, pursuant
to Section 409A of the Code. If the Administrator determines that such
adjustments made with respect to Options would constitute a modification or
other adverse tax consequence, it may in its discretion refrain from making such
adjustments, unless the holder of an Option specifically agrees in writing that
such adjustment be made and such writing indicates that the holder has full
knowledge of the consequences of such “modification” on his or her income tax
treatment with respect to the Option. This paragraph shall not apply to the
acceleration of the vesting of any ISO that would cause any portion of the ISO
to violate the annual vesting limitation contained in Section 422(d) of the
Code, as described in Paragraph 6(b)(iv).

 

(f)       Change of Control.   In the event that the successor corporation
refuses to assume or substitute the Stock Right as set forth in this Paragraph
25, the Participant shall fully vest and become exercisable or earned, if
applicable, in each outstanding Stock Right as to which it would not otherwise
be vested, exercisable or earned. If a Stock Right becomes fully vested and
exercisable or earned, as applicable in lieu of assumption or substitution in
the event of a Corporate Transaction or Change of Control, the Administrator
shall notify each Participant in writing or electronically that (i) the Stock
Right shall be fully vested and exercisable for a period determined by the
Administrator, and all outstanding Stock Rights shall terminate upon the
expiration of such period and (ii) any Stock Rights to which shares or other
payment shall be due shall be paid out immediately prior to the Corporate
Transaction or Change of Control as if fully vested or earned. For the purposes
of this paragraph, the Stock Right shall be considered assumed if, following the
Corporate Transaction or Change of Control, the assumed Stock Right confers the
right to purchase or receive, for each Share subject to a Stock Right
immediately prior to the Corporate Transaction or Change of Control, the
consideration (whether stock, cash, or other securities or property) received in
the Corporate Transaction or Change of Control by holders of Common Stock for
each share of Common Stock they hold on the effective date of the transaction
(and if holders are offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if such consideration received in the Corporate
Transaction or Change of Control is not solely common stock of the successor
corporation or its parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise (or payout or vesting, as applicable) of the Stock Right, for each
Share subject to the Stock Right, to be solely common stock of the successor
corporation or its parent equal in Fair Market Value to the per share
consideration received by holders of Common Stock in the Corporate Transaction
or Change of Control.

 



14 

 

 

26.ISSUANCES OF SECURITIES.

 

Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares subject to Stock Rights. Except as expressly
provided herein, no adjustments shall be made for dividends paid in cash or in
property (including without limitation, securities) of the Company prior to any
issuance of Shares pursuant to a Stock Right.

 

27.FRACTIONAL SHARES.

 

No fractional shares shall be issued under the Plan and the person exercising a
Stock Right shall receive from the Company cash in lieu of such fractional
shares equal to the Fair Market Value thereof.

 

28.WITHHOLDING.

 

In the event that any federal, state, or local income taxes, employment taxes,
Federal Insurance Contributions Act withholdings or other amounts are required
by applicable law or governmental regulation to be withheld from the
Participant’s salary, wages or other remuneration in connection with the
issuance of a Stock Right or Shares under the Plan or for any other reason
required by law, the Company may withhold from the Participant’s compensation,
if any, or may require that the Participant advance in cash to the Company, or
to any Affiliate of the Company which employs or employed the Participant, the
statutory minimum amount of such withholdings unless a different withholding
arrangement, including the use of shares of the Company’s Common Stock or a
promissory note, is authorized by the Administrator (and permitted by law). For
purposes hereof, the fair market value of the shares withheld for purposes of
payroll withholding shall be determined in the manner set forth under the
definition of Fair Market Value provided in Paragraph 1 above, as of the most
recent practicable date prior to the date of exercise. If the Fair Market Value
of the shares withheld is less than the amount of payroll withholdings required,
the Participant may be required to advance the difference in cash to the Company
or the Affiliate employer.

 

29.NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION.

 

Each Employee who receives an ISO must agree to notify the Company in writing
immediately after the Employee makes a Disqualifying Disposition of any Shares
acquired pursuant to the exercise of an ISO. A Disqualifying Disposition is
defined in Section 424(c) of the Code and includes any disposition (including
any sale or gift) of such Shares before the later of (a) two years after the
date the Employee was granted the ISO, or (b) one year after the date the
Employee acquired Shares by exercising the ISO, except as otherwise provided in
Section 424(c) of the Code. If the Employee has died before such Shares are
sold, these holding period requirements do not apply and no Disqualifying
Disposition can occur thereafter.

 



15 

 

 

30.TERMINATION OF THE PLAN.

 

The Plan will terminate on March 29, 2028, the date which is ten years from the
earlier of the date of its adoption by the Board of Directors and the date of
its approval by the shareholders of the Company. The Plan may be terminated at
an earlier date by vote of the shareholders or the Board of Directors of the
Company; provided, however, that any such earlier termination shall not affect
any Agreements executed prior to the effective date of such termination.
Termination of the Plan shall not affect any Stock Rights theretofore granted.

 

31.AMENDMENT OF THE PLAN AND AGREEMENTS.

 

The Plan may be amended by the shareholders of the Company. The Plan may also be
amended by the Administrator; provided that any amendment approved by the
Administrator which the Administrator determines is of a scope that requires
shareholder approval shall be subject to obtaining such shareholder approval
including, without limitation, to the extent necessary to qualify any or all
outstanding Stock Rights granted under the Plan or Stock Rights to be granted
under the Plan for favorable federal income tax treatment as may be afforded
ISOs under Section 422 of the Code and to the extent necessary to qualify the
Shares issuable under the Plan for listing on any national securities exchange
or quotation in any national automated quotation system of securities dealers.
Other than as set forth in Paragraph 25 of the Plan, the Administrator may not
without shareholder approval reduce the exercise price of an Option or cancel
any outstanding Option in exchange for a replacement option having a lower
exercise price, any Stock Grant, any other Stock-Based Award or for cash. In
addition, the Administrator not take any other action that is considered a
direct or indirect “repricing” for purposes of the shareholder approval rules of
the applicable securities exchange or inter-dealer quotation system on which the
Shares are listed, including any other action that is treated as a repricing
under generally accepted accounting principles. Any modification or amendment of
the Plan shall not, without the consent of a Participant, adversely affect his
or her rights under a Stock Right previously granted to him or her, unless such
amendment is required by applicable law or necessary to preserve the economic
value of such Stock Right. With the consent of the Participant affected, the
Administrator may amend outstanding Agreements in a manner which may be adverse
to the Participant but which is not inconsistent with the Plan. In the
discretion of the Administrator, outstanding Agreements may be amended by the
Administrator in a manner which is not adverse to the Participant. Nothing in
this Paragraph 31 shall limit the Administrator’s authority to take any action
permitted pursuant to Paragraph 25.

 

32.EMPLOYMENT OR OTHER RELATIONSHIP.

 

Nothing in this Plan or any Agreement shall be deemed to prevent the Company or
an Affiliate from terminating the employment, consultancy or director status of
a Participant, nor to prevent a Participant from terminating his or her own
employment, consultancy or director status or to give any Participant a right to
be retained in employment or other service by the Company or any Affiliate for
any period of time.

 

33.SECTION 409A.

 

If a Participant is a “specified employee” as defined in Section 409A of the
Code (and as applied according to procedures of the Company and its Affiliates)
as of his separation from service, to the extent any payment under this Plan or
pursuant to the grant of a Stock-Based Award constitutes deferred compensation
(after taking into account any applicable exemptions from Section 409A of the
Code), and to the extent required by Section 409A of the Code, no payments due
under this Plan or pursuant to a Stock-Based Award may be made until the earlier
of: (i) the first day of the seventh month following the Participant’s
separation from service, or (ii) the Participant’s date of death; provided,
however, that any payments delayed during this six-month period shall be paid in
the aggregate in a lump sum, without interest, on the first day of the seventh
month following the Participant’s separation from service.

 

The Administrator shall administer the Plan with a view toward ensuring that
Stock Rights under the Plan that are subject to Section 409A of the Code comply
with the requirements thereof and that Options under the Plan be exempt from the
requirements of Section 409A of the Code, but neither the Administrator nor any
member of the Board, nor the Company nor any of its Affiliates, nor any other
person acting hereunder on behalf of the Company, the Administrator or the Board
shall be liable to a Participant or any Survivor by reason of the acceleration
of any income, or the imposition of any additional tax or penalty, with respect
to a Stock Right, whether by reason of a failure to satisfy the requirements of
Section 409A of the Code or otherwise.

 



16 

 

 

34.INDEMNITY.

 

Neither the Board nor the Administrator, nor any members of either, nor any
employees of the Company or any parent, subsidiary, or other Affiliate, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith in connection with their responsibilities with respect to this
Plan, and the Company hereby agrees to indemnify the members of the Board, the
members of the Committee, and the employees of the Company and its parent or
subsidiaries in respect of any claim, loss, damage, or expense (including
reasonable counsel fees) arising from any such act, omission, interpretation,
construction or determination to the full extent permitted by law.

 

35.CLAWBACK.

 

Notwithstanding anything to the contrary contained in this Plan, the Company may
recover from a Participant any compensation received from any Stock Right
(whether or not settled) or cause a Participant to forfeit any Stock Right
(whether or not vested) in the event that the Company’s Clawback Policy as then
in effect is triggered.

 

36.GOVERNING LAW.

 

This Plan shall be construed and enforced in accordance with the law of the
State of Delaware.

 



17 